IN THE INDIANA SUPREME COURT


MANLEY, Kenneth S.,               )  Court of Appeals
                       appellant,  )  cause no. 46A03-0210-PC-351
           v.                     )
                                  )   Supreme Court
STATE OF INDIANA,                 )   cause no. 46S03-0305-PC-212
                       appellee.  )









                               PUBLISHED ORDER



      Kenneth  S.  Manley  was  convicted  and  sentenced  on  a  charge  of
aggravated battery, a class  B  felony.   The  conviction  was  affirmed  on
direct appeal in an unpublished memorandum decision.  Manley v.  State,  752
N.E.2d 669 (Table, Ind. Ct. App., July 30, 2001).         Manley  was  later
denied post-conviction relief and this appeal ensued.  The Court of  Appeals
affirmed in an  unpublished  memorandum  decision.   Manley  v.  State,  783
N.E.2d 811 (Table, Ind. Ct. App., February 7, 2003).   Manley  has  filed  a
petition seeking transfer of jurisdiction to the Indiana Supreme Court.

      The record shows that  Manley  filed  a  pro  se  petition  for  post-
conviction relief on May 20, 2002.  He also requested representation by  the
State Public Defender.   The  State  Public  Defender  received  a  copy  of
Manley’s post-conviction petition on May 28, and  mailed  an  appearance  to
the post-conviction court on June 4, 2002.

      Meanwhile, however, the Prosecutor filed  an  answer  to  the  pro  se
petition for post-conviction relief on May 31,  2002.   The  post-conviction
court entered judgment on the petition that same day.  The full text of  the
judgment follows: “Upon review of State of Indiana’s Answer  to  Defendant’s
Post-Conviction Relief Petition, Defendant’s  Petition  is  hereby  denied.”
The post-conviction court denied a motion to  correct  error  filed  by  the
State Public Defender on Manley’s behalf.

      Post-Conviction Rule 1(4)(f) states: “If  the  State  Public  Defender
has filed an appearance, the State Public Defender  shall  have  sixty  (60)
days to respond to the State’s answer to  the  petition  filed  pursuant  to
Rule PC 1(4)(a).  If the pleadings  conclusively  show  that  petitioner  is
entitled to no relief, the court  may  deny  the  petition  without  further
proceedings.”  The  pleadings  referred  to  in  Rule  1(4)(f)  include  the
response of the State Public Defender.  The post-conviction court  erred  in
denying the petition for post-conviction relief without allowing  the  State
Public Defender sixty days to file a response, as required by rule.



      Post-Conviction Rule 1(6) states, in pertinent part, “The court  shall
make specific findings of  fact,  and  conclusions  of  law  on  all  issues
presented, whether or not a hearing is  held.”   The  post-conviction  court
erred in denying the petition  for  post-conviction  relief  without  making
specific findings of fact and conclusions of law, as required by rule.

      On appeal, Manley also asserts  the  post-conviction  court  erred  in
denying  his  petition  without  conducting  a  hearing.   See  Ind.   Post-
Conviction Rule 1(4)(g).  The lack of  findings,  conclusions  of  law,  and
response from the State Public Defender make meaningful appellate review  of
this issue impossible.

      In accordance with Ind. Appellate Rule 58(A),  we  grant  transfer  of
jurisdiction, vacate the opinion of the Court of  Appeals,  and  remand  the
case to the post-conviction  court  for  proceedings  consistent  with  this
order.

      The Clerk is directed to send a copy of this order to the Hon.  Walter
P. Chapala, Judge of the LaPorte Superior Court;  to  the  Hon.  Sanford  M.
Brook, Chief Judge of the Court of Appeals; to  Steve  Lancaster,  Court  of
Appeals Administrator; to Janet Roberts Blue, Commissioner of the  Court  of
Appeals; to the Indiana Attorney General; to the State Public Defender;  and
to all counsel of record.

      Done at Indianapolis, Indiana this 22nd day of May, 2003.


                                  /s/ Randall T. Shepard
                                  Chief Justice of Indiana

All Justices concur.